Mr. Chief Justice Fuller
delivered the opinion of the court. ’
The St. Louis company recovered judgment in the Circuit *30Court for the sum of $23,209. This judgment was affirmed by ’the Court of Appeals, May 14,1900, on the writ of error brought by the Montana company.
•On the eighth of October, 1900, the Court of Appeals gave judgment on the cross writ of error of the St. Louis company in these words: “ On consideration whereof, it is now here ordered and adjudged by. this court, that the judgment of the said Circuit Court in this cause be, and the same is hereby, reversed, with costs, and the cause is remanded to said Circuit Court for a new trial as to damages alleged and recovery sought for the conversion and value of certain ores taken from the Drum Lummon vein on its dip between the planes designated as the 108-fóot and 133-foot planes.”
To., review these judgments thus separately rendered, the Montana company sued out on the same day, October 24,1900, two writs of error from this court, the records returned on which were filed December 18,1900, and the cases docketed, and now numbered 213 and 214.
The St. Louis company moved to dismiss the writ of error in No. 213 on the ground that the jurisdiction of the Circuit Court was, according to plaintiff’s- statement of his own claim, “dependent entirely upon the opposite parties to the suit or controversy, being aliens and citizens of the United States or citizens of different States,” and the judgment of the Circuit Court of Appeals was, therefore, not reviewable on error under the sixth section of the judiciary act of March 3, 1891. And at the same time, the St. Louis company moved to dismiss the writ of error in No. 214 on the additional ground that the judgment was not a final judgment. This objection is, of course, well taken, and the writ of error must be dismissed. But when, thereupon, the mandate of the Court of Appeals goes down to the Circuit Court, if in the meantime we have retained jurisdiction in No. 213, the result would be that part of the case would be pending in the court of original jurisdiction, and part in the court of last resort. And should we differ with the Court of Appeals and reverse its judgment brought up in No. 213, our mandate would go to the Circuit Court, which would have been already directed to proceed as to part of the case on other prin*31ciples. We do not mean to intimate in. the slightest degree any conclusion on the merits, but only wish to indicate embarrassments which might arise if one and the same case is treated as two separate and independent cases.
By Buie 22 of this court appeals and cross appeals are heard together, and the practice is the same as to writs and cross writs of error. Where there are dross appeals or cross writs of error in the Circuit Courts of Appeals in cases in which the decrees or judgments are made final in that court by statute, and .the case is brought here on certiorari, we consider only the errors assigned by petitioner, unless a cross writ of certiorari is applied for and allowed. Hubbard v. Tod, 171 U. S. 474.
In this case two writs of error were sued out by the Montana company because there were two judgments rendered below, but the records on both constitute the record in one and the same case, as both writs of error in the Court of Appeals ran to the same judgment of the Circuit Court.
It is said that the complaint described two sections of the vein, one lying north of the 108-foot plane and one between the 108 arid 133-foot planes, and that as they were described separately this was equivalent to two counts on distinct causes of action. But we do not understand that this is so, for the complaint is complete in itself, and a single trespass may be committed on several closes and alleged in a single count: Moreover, although set up in two counts, if there were ho misjoinder, which is not pretended here, the recovery would be entire and would require an entire judgment. And as the trial court sustained a recovery as to one part of the vein and not as to the other, and both parties took bills of exceptions, and resorted to the appellate tribunal, we' do not think that the judgment as rendered could be retained as a judgment and a retrial had as to so much of the claim as was disallowed. Our attention is not called to any act of Congress or to any rule of prac tice which authorizes this to be done, nor to any statute or decision of the courts of Montana to that effect, if, indeed, the Federal .courts would be obliged to follow such practice if it existed. And the difficulty of. the situation is illustrated by the suggestion of counsel that this one action should be regarded *32as two actions, over one of which the ground of jurisdiction of the Circuit Court was dependent solely on diverse citizenship, and over the other, not.
But we are of opinion that the judgment of the Court of Appeals on the writ of error prosecuted by the St. Louis company operated to reverse the prior judgment of affirmance, inasmuch as the court in terms reversed the judgment of the Circuit Court,, although imposing a limitation on the extent of the new trial awarded. Even if the Court of Appeals had power to impose that limitation, the issue so reserved deprived the first judgment of finality so far as our jurisdiction is concerned. Covington v. First National Bank, 185 U. S. 270.
The answer to the complaint consisted of a general denial and an affirmative defence that the plaintiff had granted by contract, and afterwards by deed enforced by a decree of court, a thirty-foot strip along a portion of its side line, and the trial court held that the plaintiff could not recover for the 2.5-foot section between the two planes, but that it could recover northerly from the 108-foot plane. Each party was defeated in some. part of its contention, and each party took the case to the Court of Appeals, but the decision of that court left a part of the case undisposed of in the court below. The judgment of reversal being before us in No. 211-, we are not compelled to ignore its effect on the judgment in No. '213, and' to entertain one writ of error while dismissing the other. Butler v. Eaton, 141 U. S. 243; Kimball v. Kimball, 174 U. S. 158; Mills v. Green, 159 U. S. 654; Chicago & Vincennes Railroad v. Fosdick, 106 U. S. 84.
When these writs of error were taken out the judgment first rendered had ceased to be final by the operation of the second judgment, which was itself not final, and the result is that both must be dismissed.

Writs of error dismissed.

Me. Justice Geay did not hear the argument and took no part in the decision.